Citation Nr: 1329206	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spondylosis and degenerative disc 
disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis and degenerative disc 
disease, prior to November 27, 2012.

3.  Entitlement to an initial evaluation in excess of 30 
percent for cervical spondylosis and degenerative disc 
disease, since November 27, 2012.

4.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
gastroparesis and small hiatal hernia.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism as a residual of malignant 
thyroid papillary carcinoma, with complete thyroidectomy.

6.  Entitlement to a separate evaluation for a thyroidectomy 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1985 to October 2008.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for lumbar and cervical spine 
disabilities, GERD, and hypothyroidism, and assigned initial 
10 percent evaluations for each, effective from November 1, 
2008.  

The Veteran has appealed the assigned evaluations with 
respect to each of these disabilities, giving jurisdiction 
over those evaluations to the Board.  The case was certified 
to the Board for appellate action in May 2010.  A review of 
electronic records contained in the Virtual VA system 
indicates that the Veteran submitted additional evidence 
relevant to his cervical spine evaluation in November 2012.  
The RO accepted this as a new claim for an increased 
evaluation, and issued a rating decision in January 2013 
granting an increased 30 percent evaluation for the cervical 
spine disability.  The RO in fact had no authority to do so; 
regulations provide that when additional evidence is 
received after certification to the Board, such evidence 
must be forwarded to the Board for consideration in 
connection with the ongoing appeal.  38 C.F.R. § 19.37(b).  
The January 2013 rating decision is therefore considered to 
be part of the current appeal, and the issues have been 
recharacterized to reflect the current staged ratings 
assigned.

Further, the question of entitlement to a separate 
evaluation for a thyroidectomy scar is listed as a separate 
issue to better reflect the Veteran's allegations, the 
applicable law, and the evidence of record.  The RO had 
previously treated the scar as part of the service-connected 
hypothyroid condition.

A claim for increased evaluation includes a claim for a 
finding of total disability based on individual 
unemployability (TDIU) where there are allegations of 
worsening disability and related unemployability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  At this time, there is 
no allegation or evidence of unemployability, and so no TDIU 
claim is inferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

With regard to the lumbar spine, GERD, and hypothyroid 
disabilities, the Veteran was most recently examined in 
February 2009, more than four years ago.  The record, to 
include the electronic Virtual VA system, does not reflect 
any treatment records covering that period.  As the 
Veteran's representative pointed out in a June 2013 
Appellant's Brief, more contemporaneous findings would be 
helpful in proper adjudication of the case.  Additionally, 
there is some indication from the Veteran that the findings 
reported in February 2009 were inaccurate or incomplete.   
Remand is required to secure updated clinical findings.

With regard to the cervical spine disability, a more recent 
examination has taken place, in December 2012.  However, 
this examination refers to a February 2010 fusion surgery; 
no records of this surgery are associated with the claims 
file.  Reports of the pre- and post-surgical status of the 
neck disability are clearly relevant to the current appeal, 
and efforts must be made to obtain such on remand.

Finally, the Board notes that the grant of service 
connection for hypothyroidism included the presence of a 
surgical scar of the neck.  However, review of the February 
2009 VA examination indicates that the scar of the neck was 
itself disfiguring, and hence may be entitled to a separate 
compensable evaluation under Diagnostic Code 7800, for scars 
of the head, face, and neck.  Code 7800 assigns evaluations 
based on characteristics and degrees of disfigurement.  The 
February 2009 examiner noted the presence of 
"disfigurement," but failed to describe the findings 
justifying such a description.  The examination is therefore 
inadequate for rating purposes.  VA must provide an 
examination that is adequate for rating purposes, and 
therefore remand is required.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Following such, VA must specifically 
address whether this manifestation of disability must be 
rated separate from the endocrine system residuals of the 
thyroidectomy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify all private and VA care 
providers who have treated him for the 
service-connected disabilities at issue 
here since October 2008.  The request 
should specifically request information 
related to a February 2010 neck surgery.

For each private care provider identified, 
request a properly executed, separate VA 
form 21-4142's, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs.

VA must then take appropriate action to 
contact the identified care providers 
(both private and VA) and request complete 
treatment records.

The Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

2.  After completion of the above, 
schedule the Veteran for a VA Spine 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  After conducting any 
appropriate and required testing, the 
examiner must describe in detail the 
current signs, symptoms, and 
manifestations of the service-connected 
lumbar and cervical spine disabilities.  
Findings must include description of any 
associated neurological problems 
objectively found, such as radiculopathy.

3.  Schedule the Veteran for a VA Thyroid 
and Parathyroid examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  After conducting 
any appropriate and required testing, the 
examiner must describe in detail the 
current signs, symptoms, and 
manifestations of the service-connected 
post-thyroidectomy hypothyroidism.  

4.  Schedule the Veteran for a VA 
Esophagus and Hiatal Hernia examination.  
The claims folder must be reviewed in 
conjunction with the examination.  After 
conducting any appropriate and required 
testing, the examiner must describe in 
detail the current signs, symptoms, and 
manifestations of the service-connected 
GERD and associated digestive conditions.

5.  Schedule the Veteran for a VA Scars 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  After conducting any 
appropriate and required testing, the 
examiner must describe in detail the 
current signs, symptoms, and 
manifestations of scars associated with 
the service-connected cervical and thyroid 
conditions.  The examiner must address the 
characteristics of disfigurement 
associated with scars of the head, face 
and neck.  If disfigurement is noted, the 
examiner must specify in what way the scar 
is considered such.

6.  Review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claims on appeal, 
consistent with the characterization set 
forth above.  If any of the benefits 
sought remain denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


